Citation Nr: 1702355	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar strain.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to October 1968 and July 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.

In February 2014 and April 2016, the Board remanded the claims for service connection for a cervical spine disability, and bilateral hip disabilities, to include as secondary to service-connected lumbar strain to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the April 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claims on appeal are REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

In April 2016, the Board remanded the claims for a cervical spine disability and bilateral hip disabilities, to include as secondary to service-connected lumbar spine disability to the AOJ for examinations.  VA cervical spine and hip examinations were conducted in May 2016.  Upon review of the reports of these examinations, the Board finds that they are inadequate to rely upon in this case.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the April 2016 remand directives, necessitating further remand of this matter.

As detailed in the prior remand, the Board instructed the AOJ to undertake additional development to include scheduling the Veteran for examinations to determine the etiology of current cervical spine and bilateral hip conditions diagnosed as degenerative joint and disc disease of the cervical spine and bilateral hip arthritis.  See August 2005 VA Examination Report with October 2005 Addendum Opinion; April 2014 and May 2016 Neck (Cervical Spine) Disability Benefits Questionnaire (DBQ); April 2014 and May 2016 Hip and Thigh DBQ reports.  Pursuant to the Board's remand directives, the examiner was to provide an opinion addressing whether the Veteran's service-connected lumbar strain disability caused or aggravated (i.e. chronically worsened) the claimed conditions.  The May 2016 VA examiner's opinions addressed whether his service-connected lumbar strain caused the current cervical spine and bilateral hip conditions diagnosed by the August 2005 VA examiner but did not address whether the nonservice-connected cervical spine and bilateral hip conditions were chronically worsened by his service connected lumbar spine disability.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claims, and that, regrettably, another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, on remand, the AOJ must ensure that the Veteran is scheduled for another examination and obtain a medical opinion by an appropriate health professional who has not previously examined the Veteran, preferably, an orthopedist,.  

Accordingly, these matters are REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for examination of his hips and cervical spine by an appropriate health professional who has not previously examined the Veteran - preferably, an orthopedist-to determine whether the Veteran's cervical spine degenerative joint or disc disease and/or his right or left hip disability has been chronically worsened and by his service-connected lumbar spine disability.  The entire claims file must be made available to the physician for review.  After reviewing the file, the physician must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease or joint disease was chronically worsened by his service-connected lumbar strain disability.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left hip disabilities were chronically worsened by his service-connected lumbar strain disability.  

The examiner must include a complete rationale to support any opinion provided.  

2.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




